The warrant issued by the Governor of this state on the requisition of the Governor of the state of Oklahoma is attached to and made a part of the return to the writ of habeas corpus, and recites that:
"Whereas, his excellency, R.L. Williams, Governor of the state of Oklahoma, by requisition dated the 16th day of October, 1916, has demanded of me, as Governor of the state of Alabama, the surrender of B.E. Pool, who, it appears, is charged by affidavit, in the county of Washita in said state, with the crime of obtaining money by bogus check (a duly certified copy of which affidavit accompanies said requisition) and it appearing that said B.E. Pool has fled from justice in said state and taken refuge in the state of Alabama," etc.
These are the jurisdictional facts which the law required the Governor to find before issuing the warrant, and to this end it was within the province of the Governor to require the production of satisfactory evidence of the existence of these facts. This being a matter of official duty, the presumption will be indulged, in the absence of countervailing evidence, that this duty was performed, and the recitals in the warrant are prima facie evidence of these facts. Jones on Ev. § 45; Roberts v. Reilly, 116 U.S. 80, 6 Sup. Ct. 291, 29 L.Ed. 544; Hyatt v. State, 188 U.S. 691, 23 Sup. Ct. 456, 47 L.Ed. 657; In re Kingsbury, 106 Mass. 223; People v. Police Com., 100 App. Div. 483,91 N.Y. Supp. 760; Gillis v. Leekley, 38 Wn. 156,80 P. 300; Farrell v. Hawley, 112 Am. St. Rep. p. 141 (note); 11 R. C. L. p. 732, § 25, p. 749, § 45.
Treating the recitals of the warrant as prima facie evidence of the facts therein stated, the return was sufficient, and the motion to quash was properly overruled. Barriere v. State,142 Ala. 78, 39 So. 55; Compton v. State, 152 Ala. 68, 44 So. 685.
Moreover, it appears from the recitals in the order of the trial judge that the motion to quash the return was submitted along with evidence, and in the absence of a bill of exceptions, the presumption will be indulged that sufficient evidence was offered to justify the action of the trial judge. Sanders v. Steen, 128 Ala. 633, 29 So. 586; Harper v. State,109 Ala. 28, 19 So. 857.
Affirmed. *Page 411